Exhibit 99.1 The First Bancorp Reports Increased Net Income for 2011 DAMARISCOTTA, ME, January 18 – The First Bancorp (Nasdaq: FNLC), today announced unaudited results for the year ended December 31, 2011. Net income was $12.4 million, up $248,000 or 2.0% from 2010, and earnings per common share on a fully diluted basis of $1.14 were up $0.04 or 3.6% from 2010. The Company also announced unaudited results for the quarter ended December 31, 2011. Net income was $3.0 million, down $55,000 or 1.8% from the same period in 2010, while earnings per common share on a fully diluted basis of $0.29 were up $0.01 or 3.6% from the same period in 2010. Compared to the previous quarter, net income was up $16,000 or 0.5% and earnings per common share on a fully diluted basis were up $0.02 or 7.4%. “As the global economy struggles for the fourth straight year, I am pleased that The First Bancorp posted improved operating results in 2011 compared to 2010,” stated Daniel R. Daigneault, the Company’s President & Chief Executive Officer. “We continue to outperform our national peer group in most areas – as measured by the Uniform Bank Performance Report (the “UBPR”). In addition, our regulatory capital ratios remain strong, even after the repayment in 2011 of $12.5 million of preferred stock received from the U.S. Treasury in 2009 under its Capital Purchase Program. “For the year ended December 31, 2011, net interest income on a tax-equivalent basis was up $834,000 or 1.9% over the same period in 2010,” President Daigneault observed. “This increase was attributable to average earning assets in 2011 running $68.0 million or 5.4% above the level seen in 2010, adding $2.2 million to net interest income. This increase more than offset our net interest margin slipping from 3.38% in 2010 to 3.28% in 2011. “Non-interest income was $2.6 million or 28.6% above 2010,” President Daigneault continued. “During the fourth quarter we realigned the available for sale portfolio and booked a $3.1 million gain on investments as a result of the sale of $62.7 million of securities. We also saw a $658,000 decline in mortgage origination income with a lower level of loans sold to the secondary market in 2011 than in 2010. Non-interest expense was $907,000 or 3.6% above the same period in 2010. Salaries and employee benefits and expenses related to other real estate owned and foreclosure costs were the primary areas with increases, while we saw a $541,000 decrease in FDIC insurance premiums. “As noted above, in 2011 the Company repaid $12.5 million of preferred stock issued by the U.S. Treasury under its Capital Purchase Program (the CPP),” President Daigneault stated. “We received approval for this transaction from the Company’s primary regulator, The Federal Reserve Bank of Boston, as well as the Bank’s primary regulator, the Office of the Comptroller of the Currency. These approvals were based on the Company’s and the Bank’s continued strong capital ratios after the repayment, and almost all of the repayment was made from retained earnings accumulated since the preferred stock was issued in 2009. “After the repurchase, $12.5 million of CPP Preferred Stock remains outstanding,” President Daigneault continued. “The warrant issued in conjunction with the CPP Preferred Stock for 225,904 shares of Common Stock at an exercise price of $16.60 per share was unchanged as a result of the repurchase transaction and remains outstanding. As of December 31, 2011, the Company’s estimated leverage capital ratio was 8.15%, and the estimated tier one and tier two risk-based capital ratios were 14.03% and 15.28%, respectively. These are all well above the FDIC minimum requirements of 5.00%, 6.00% and 10.00%, respectively, to be considered “well-capitalized”. “Net loan chargeoffs in 2011 were $10.9 million or 1.23% of average loans,” President Daigneault said “This was up $2.2 million from net chargeoffs of $8.7 million or 0.94% of average loans in 2010. We provisioned $10.5 million for loan losses in 2011, up $2.1 million from the $8.4 million provisioned in 2010. Although the allowance for loan losses decreased $316,000 between December 31, 2010 and December 31, 2011, year-over-year the allowance as a percentage of loans outstanding was unchanged at 1.50%. This was the result of loan volume decreasing in 2011 compared to 2010. “Non-performing loans, or loans on non-accrual, stood at 3.21% of total loans as of December 31, 2011, compared to 2.39% at December 31, 2010 and 2.42% at the previous quarter-end,” President Daigneault noted. “Total past-due loans were 3.07% of total loans as of December 31, 2011, including loans 30-89 days past due at 1.00%, loans 90+ days past due and accruing at 0.14% and loans 90+ days past due on non-accrual at 1.94% of total loans. This compares to total past-due loans at 3.15% of total loans as of December 31, 2010, including loans 30-89 days past due at 1.32%, loans 90+ days past due and accruing at 0.13% and loans 90+ days past due on non-accrual at 1.70% of total loans.” “While total assets decreased $20.3 million between December 31, 2010 and December 31, 2011, average assets were up $64.7 million in 2011 over 2010,” observed the Company’s Chief Financial Officer, F. Stephen Ward. “Average loans in 2011 were $43.5 million lower than in 2010, but average investments in 2011 were $109.5 million higher than in 2010. It was an excellent year for average low-cost deposits – $23.3 million higher in 2011 than in 2010 – as well as total deposits – $51.0 million higher in 2011 than in 2010. “As in past years, our core operating ratios are strong,” said Mr. Ward, “especially when compared to the UBPR peer group. Our return on average tangible common equity was 11.05% in 2011 compared to 10.83% for 2010. This placed us in the top 35% of all banks in our peer group, which had an average return on equity of 7.25% as of September 30, 2011. As in past years, our efficiency ratio is a critical component in our overall performance, and it was up slightly in 2011 to 49.74% from 48.15% in 2010. We remained in the top 15% of our UBPR peer group, which had an average efficiency ratio of 65.45% as of September 30, 2011. “The First Bancorp’s stock closed the year at $15.37 per share, down 2.7% or $0.42 per share from the December 31, 2010 close at $15.79 per share,” Mr. Ward observed. “When the $0.78 per share dividend is added, our total return with dividends reinvested was 2.29% for the year. We outperformed all but one of the relevant indices in 2011, with the KBW Regional Bank Index at -5.23%, the S&P 500 at 2.11%, and the Russell 2000 and Russell 3000 indices (which we are included in) at -4.16% and 1.03%, respectively. We underperformed the Dow Jones Industrial Average, however, which had a total return of 8.30% for the year. “Even with the CPP repayment, we were able to maintain our dividend payout at $0.78 per share in 2011 – the benefit of strong capital and good earnings,” President Daigneault said. “We repeatedly hear from shareholders that our dividend yield is one of the primary reasons they own our shares. We paid out 68.4% of earnings in 2011 compared to 70.9% in 2010, and our dividend yield was 5.07% at December 31, 2011, based on the closing price of $15.37 per share. “Looking to 2012 and beyond, jobs and housing values will be the two most important factors for economic improvement,” President Daigneault concluded. “Maine’s unemployment rate – at 7.0% – remains well below the national unemployment rate at 8.5 %, however real estate prices, especially along the Maine coast, remain weak. As we wait for unemployment to drop and housing prices to rebound, we will focus on improving asset quality, maintaining strong capital ratios, and producing a return on assets and a return on equity well above our peer group.” The First Bancorp, headquartered in Damariscotta, Maine, is the holding company for The First, N.A. Founded in 1864, The First is an independent community bank serving Mid-Coast and Down East Maine with 14 offices in Lincoln, Knox, Hancock and Washington Counties. The Bank provides a full range of consumer and commercial banking products and services. First Advisors, a division of The First, provides investment advisory, private banking and trust services from two offices in Lincoln and Hancock Counties. The First Bancorp Consolidated Balance Sheets (Unaudited) In thousands of dollars, except for per share amounts 12/31/2011 12/31/2010 Assets Cash and due from banks $ $ Interest-bearing deposits in other banks - Securities available for sale Securities to be held to maturity Federal Home Loan Bank and Federal Reserve Bank stock, at cost Loans held for sale - Loans Less allowance for loan losses Net loans Accrued interest receivable Premises and equipment Other real estate owned Goodwill Other assets Total assets $ $ Liabilities Demand deposits $ $ NOW deposits Money market deposits Savings deposits Certificates of deposit Certificates $100,000 to $250,000 Certificates $250,000 and over Total deposits Borrowed funds Other liabilities Total Liabilities Shareholders' equity Preferred stock Common stock 98 98 Additional paid-in capital Retained earnings Net unrealized gain/(loss) on securities available-for-sale ) Net unrealized loss on postretirement benefit costs ) ) Total shareholders' equity Total liabilities & shareholders' equity $ $ Common Stock Number of shares authorized Number of shares issued and outstanding Book value per common share $ $ Tangible book value per common share $ $ The First Bancorp Consolidated Statements of Income (Unaudited) For the years ended For the quarters ended In thousands of dollars, except for per share amounts 12/31/2011 12/31/2010 12/31/2011 12/31/2010 Interest income Interest and fees on loans $ Interest on deposits with other banks 12 6 1 1 Interest and dividends on investments Total interest income Interest expense Interest on deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Investment management and fiduciary income Service charges on deposit accounts Net securities gains 2 - Mortgage origination and servicing income Other operating income Total non-interest income Non-interest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC insurance premiums Amortization of identified intangibles 71 70 Other operating expense Total non-interest expense Income before income taxes Applicable income taxes NET INCOME $ Less dividends and amortization of premium on preferred stock Net income available to common $ Basic earnings per share $ Diluted earnings per share $ The First Bancorp Selected Financial Data (Unaudited) Dollars in thousands, For the years ended For the quarters ended except for per share amounts 12/31/2011 12/31/2010 12/31/2011 12/31/2010 Summary of Operations Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Non-Interest Income Non-Interest Expense Net Income Per Common Share Data Basic Earnings per Share $ Diluted Earnings per Share Cash Dividends Declared Book Value per Common Share Tangible Book Value per Common Share Market Value Financial Ratios Return on Average Equity (a) % Return on Average Tangible Common Equity (a) % Return on Average Assets (a) % Average Equity to Average Assets % Average Tangible Equity to Average Assets % Net Interest Margin Tax-Equivalent (a) % Dividend Payout Ratio % Allowance for Loan Losses/Total Loans % Non-Performing Loans to Total Loans % Non-Performing Assets to Total Assets % Efficiency Ratio % AtPeriod End Total Assets $ Total Loans Total Investment Securities Total Deposits Total Shareholders’ Equity (a) Annualized using a 365-day basis Use of Non-GAAP Financial Measures Certain information in this release contains financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Management uses these “non-GAAP” measures in its analysis of the Company’s performance and believes that these non-GAAP financial measures provide a greater understanding of ongoing operations and enhance comparability of results with prior periods as well as demonstrating the effects of significant gains and charges in the current period. The Company believes that a meaningful analysis of its financial performance requires an understanding of the factors underlying that performance.
